Title: From James Madison to George Washington, 20 December 1787
From: Madison, James
To: Washington, George


Dear Sir
New York Decr. 20. 1787.
I was favoured on Saturday with your letter of the 7th. instant, along with which was covered the printed letter of Col. R. H. Lee to the Governour. It does not appear to me to be a very formidable attack on the new Constitution; unless it should derive an influence from the names of the correspondents, which its intrinsic merits do not entitle it to. He is certainly not perfectly accurate in the statement of all his facts; and I should infer from the tenor of the objections in Virginia that his plan of an Executive would hardly be viewed as an amendment of that of the Convention. It is a little singular that three of the most distinguished Advocates for amendments; and who expect to unite the thirteen States in their project, appear to be pointedly at variance with each other on one of the capital articles of the System. Col. Lee proposes that the President should chuse a Council of Eleven and with their advice have the absolute appointment of all Officers. Col: Mason’s proposition is that a Council of six should be appointed by the Congress. What degree of power he would confide to it I do not know. The idea of the Governour is that there should be a plurality of co-equal heads, distinguished probably by other peculiarities in the organization. It is pretty certain that some others who make a common cause with them in the general attempt to bring about alterations differ still more from them, than they do from each other; and that they themselves differ as much on some other great points as on the Constitution of the Executive.
You did not judge amiss of Mr Jay. The paragraph affirming a change in His opinion of the plan of the Convention, was an arrant forgery. He has contradicted it in a letter to Mr. J. Vaughan which has been printed in the Philadelphia Gazettes. Tricks of this sort are not uncommon with the Enemies of the new Constitution. Col. Mason’s objections were as I am told published in Boston mutilated of that which pointed at the regulation of Commerce. Docr. Franklin’s concluding speech which you will meet with in one of the papers herewith inclosed, is both mutilated & adulterated so as to change both the form & the spirit of it.
I am extremely obliged by the notice you take of my request concerning the Potowmack. I must insist that you will not consider it as an object of any further attention.
The Philada. papers will have informed you of the result of the Convention of that State. N. Jersey is now in Convention, & has probably by this time adopted the Constitution. Genl. Irvine of the Pena. Delegation who is just arrived here, and who conversed with some of the members at Trenton tells me that great unanimity reigns in the Convention.
Connecticut it is pretty certain will decide also in the Affirmative by a large majority. So it is presumed will N. Hampshire; though her Convention will be a little later than could be wished. There are not enough of the returns in Massts. known for a final judgment of the probable event in that State. As far as the returns are known they are extremely favorable; but as they are cheifly from the maritime parts of the State, they are a precarious index of the public sentiment. I have good reason to believe that if you are in correspondence with any Gentlemen in that quarter, and a proper occasion offered for an explicit communication of your good wishes for the plan, so as barely to warrant an explicit assertion of the fact, that it would be attended with valuable effects. I barely drop the idea. The circumstances on which the propriety of it depends, are best known to, as they will be best judged of by yourself. The information from N. Carolina gave me great pleasure. We hear nothing from the States South of it. With the most perfect esteem & regard I am Dear Sir Your Affecte. friend & Obedt. servt.
Js. Madison Jr
 